DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 1-20 are presented for examination. The instant application is a CON of 14/928,104 (US Patent # 10,789,588 B2) where the applicable priority date is October 31, 2014. Applicant responded to a non-final Office action on 02/15/2022 amending claims 1, 5, 10, 14, 17, and 20. In light of Applicant’s amendments, Examiner has withdrawn the previous objections to claims 5, 10, 14, 17, and 20; and § 112(b) rejection of claims 1-20. Further, in light of Applicant’s arguments, Examiner has withdrawn the previous § 103 rejection of claims 1-20. Examiner has, however, maintained the previous double patenting rejection of claims 1-20 in the instant Office action. Since Examiner has maintained the previous double patenting rejection, instant rejection of claims 1-20 is FINAL rejection of claims.   

Examiner’s Remarks




35 USC § 101: Instant claims 1-20 are patent eligible under § 101 because following claim limitations integrate the abstract idea into a practical application because they reduce the amount of stored data: “accessing, via a network by the clearinghouse computing system, the data repository of the financial institution computing system; determining, a first remnant financial instrument using a first conversion value and a first notional value, wherein the first conversion value is one of a maximum of the associated then current conversion values of the plurality of financial instruments, an average of the associated then current conversion values of the plurality of financial instruments, a user selected conversion value, a multiple of a conversion value, a current conversion value, a prior conversion value or an adjustment thereto, the first notional value being calculated using a weighted average notional value, a net notional value multiplied by a second conversion value, and a difference between the first conversion value and the second conversion value; determining a second remnant financial instrument using the second conversion value and a second notional value calculated as a difference between a total notional value of the portfolio and the first notional value, wherein the second conversion value comprises a one of a minimum conversion value of the associated then current conversion values of the plurality of financial instruments, an average of the associated then current conversion values of the plurality of financial instruments, a user selected conversion value, a current conversion value, a prior conversion value or an adjustment thereto; and generating, by the clearinghouse computing system, a compressed data structure comprising a first data element storing the first remnant financial instrument and a second data element storing the second remnant financial instrument; and replacing, by a front-end order entry computer system of the financial institution computing system, in the data repository of the financial institution computing system, the first data structure with the compressed data structure, wherein the compressed data structure is characterized by a smaller data size and a same net notional value but a reduced gross notional value as compared with the first data structure.” These limitations appear in the independent claims 1, 15, and 20.

35 USC § 103: Prior art reference, Dembo (6,278,981 B1) teaches generally a method, a non-transitory computer readable medium, and a system for portfolio compression. The prior art, however, fails to teach: ““accessing, via a network by the clearinghouse computing system, the data repository of the financial institution computing system; determining, a first remnant financial instrument using a first conversion value and a first notional value, wherein the first conversion value is one of a maximum of the associated then current conversion values of the plurality of financial instruments, an average of the associated then current conversion values of the plurality of financial instruments, a user selected conversion value, a multiple of a conversion value, a current conversion value, a prior conversion value or an adjustment thereto, the first notional value being calculated using a weighted average notional value, a net notional value multiplied by a second conversion value, and a difference between the first conversion value and the second conversion value; determining a second remnant financial instrument using the second conversion value and a second notional value calculated as a difference between a total notional value of the portfolio and the first notional value, wherein the second conversion value comprises a one of a minimum conversion value of the associated then current conversion values of the plurality of financial instruments, an average of the associated then current conversion values of the plurality of financial instruments, a user selected conversion value, a current conversion value, a prior conversion value or an adjustment thereto; and generating, by the clearinghouse computing system, a compressed data structure comprising a first data element storing the first remnant financial instrument and a second data element storing the second remnant financial instrument; and replacing, by a front-end order entry computer system of the financial institution computing system, in the data repository of the financial institution computing system, the first data structure with the compressed data structure, wherein the compressed data structure is characterized by a smaller data size and a same net notional value but a reduced gross notional value as compared with the first data structure.” These limitations appear in the independent claims 1, 15, and 20.
Double Patenting





The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,789,588 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.

Conclusion









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kreinin (CA-2290368-A1) discloses: “The compressed subportfolio and any non-compressed  financial instruments are . . . combined into a compressed portfolio.”










THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691